Citation Nr: 1043539	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-08 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an initial compensable rating for right foot 
arch strain. 

2.  Entitlement to an initial compensable rating for right ankle 
strain. 

3. Entitlement to an initial compensable rating for right knee 
strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1984 to 
November 2004.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In pertinent part of the January 2006 Decision Review 
Officer decision the Veteran was granted service connection and 
initial noncompensable disability ratings for his right foot arch 
strain, right ankle strain, and right knee strain.  By way of 
history, the Veteran was originally denied service connection by 
rating decisions in May 2005 and January 2006 and during the 
pendency of the appeal was granted service connection in a 
January 2006 Decision Review Officer decision.  The Veteran then 
appealed his noncompensable ratings that were assigned for his 
right foot arch strain, right ankle strain, and his right knee 
strain.  

As the claims of a compensable rating for the right foot arch 
strain, right ankle strain, and right knee strain involve a 
request for higher initial rating following the grant of service 
connection, the Board has characterized those issues in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing an initial rating claim from a claim for 
an increased rating for disability already service-connected).  

The issues of service connection for an elbow condition 
and a back condition have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Throughout the pendency of the appeal, the Veteran's right 
foot arch strain is manifested by pain and stiffness, the need to 
constantly wear footwear support, and limitations with walking 
and standing.  

3.  Throughout the pendency of the appeal, the Veteran's right 
ankle strain is not manifested by limitation of motion, including 
when factoring in the potential for functional loss due to pain.

4.  Throughout the pendency of the appeal, the Veteran's right 
knee strain has been manifested by no more than subjective 
complaints of pain with increased activity.  Objective findings 
reveal full range of motion with no additional limitation 
following repetitive motion.  There is no objective evidence of 
arthritis, subluxation or instability, nonunion or malunion of 
the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, 
for right foot arch strain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5283, 5284 (2010).

2.  The criteria are not met for an initial compensable 
evaluation for right ankle strain.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 
(2010).

3.  The criteria for an initial compensable evaluation for right 
knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
that is necessary to substantiate the claim.  The Veteran should 
be informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in 
January 2007 correspondence.  These letters detailed the elements 
of a higher initial rating claim, described the evidence and 
information necessary to substantiate the claim, and set forth 
the respective responsibilities of VA and the Veteran in 
obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that a claimant must be informed of the rating formulae for 
all possible scheduler ratings for an applicable rating criteria.  
The Board finds that this was accomplished in the January 2007 
Statement of the Case (SOC).  Dingess also held that VA notice 
must include information regarding the effective date that may be 
assigned, and this has was expressly done in the January 2007 
letter.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issue 
decided here, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records 
and VA treatment records.  The RO also afforded the Veteran VA 
examinations in February 2005 and May 2007.  The Board finds that 
these examinations are adequate because the medical findings are 
stated in terms conforming to the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204 (1994).

Significantly, neither the Veteran nor his representative have 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Veteran testified before the RO in July 2007. 

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim on appeal.  

II.  Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there 
is a question as to which of two evaluations apply, the higher of 
the two should be assigned where the disability picture more 
nearly approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment caused 
by a service-connected disorder, evaluations should be based on 
an assessment of the lack of usefulness, and adjudicators should 
consider the effects of the disabilities upon the person's 
ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath, 1 Vet. App. at 
594.  In cases involving the assignment of an initial rating 
following the award of service connection, VA must address all 
evidence that was of record from the date of the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the higher rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

Diagnostic Code 5003 provides that when the limitation of motion 
of the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, warrants a 10 
percent evaluation; with the addition of occasional 
incapacitating exacerbations, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of normal 
excursion of movements in different planes, weakened movement, 
excess fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  Painful motion with the joint or particular pathology, 
which produces a disability, warrants the minimum compensation.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that there 
will be sufficient findings as to identify the disease and the 
disability there from, and to coordinate the rating with the 
identified impairment of function.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two rating evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Any reasonable doubt will be resolved in 
favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 
3.102.
Right Foot Strain

The January 2006 rating decision granted the Veteran service 
connection and an initial noncompensable rating for right foot 
arch strain.  The Veteran was granted a noncompensable rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

38 C.F.R. § 4.71a, Diagnostic Code 5284 provides ratings for 
residuals of other foot injuries.  Moderate residuals of foot 
injuries are rated 10 percent disabling; moderately severe 
residuals of foot injuries are rated 20 percent disabling; and 
severe residuals of foot injuries are rated 30 percent disabling.  
Foot injuries with actual loss of use of the foot are to be rated 
40 percent disabling.  The terms "mild," "moderate" and 
"severe" are not defined in the rating schedule; rather than 
applying a mechanical formula, VA must evaluate all the evidence 
to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  

After a careful review of the Veteran's claims file and giving 
the Veteran the benefit of the doubt, the Board finds that a 10 
percent disability rating is warranted for his right foot arch 
strain.  The Board finds that the Veteran's right foot arch 
strain more closely approximates that of a moderate disability.  

The Veteran's February 2005 VA examination showed no significant 
abnormality of color, deformity, swelling, atrophy, or crepitus.  
The only tenderness was over the arch and over the plantar 
fascia.  At the Veteran's May 2007 VA examination it was noted 
that he predominantly had pain and stiffness of the right arch 
when he stood or walked without footwear support; therefore, it 
was necessary for him to always have some type of footwear for 
his right foot.  His footwear was noted to be problematic and 
resulted in him only being able to walk 30 to 60 minutes.  He had 
normal everyday discomfort and one flare-up a week that lasted 1 
or 2 days that resulted in his walking with a limp.  It was noted 
that he purposely purchased a single story home in part to make 
stairs easy and minimally invasive in his life.  On examination 
he had tenderness over the right arch; however, he did not have 
gross abnormality of color, deformity, swelling, or atrophy.  He 
also did not have flat feet, significant corns or calluses 
suggesting abnormal weight bearing, and palpation of the right 
foot elicited no abnormality of temperature, crepitus, or 
swelling.  It was also noted that in May 2007 he was relieved of 
his duties working in shipping and receiving because of the 
limitations in his ability to do his job. 

The Board finds that the Veteran's constant pain and stiffness of 
the right arch, his constant need for footwear support, and the 
limitations that he has walking, standing, and at work are 
evidence of a moderate disability.  Therefore, a 10 percent 
disability rating is warranted.  The Board finds that the 
Veteran's right foot arch strain does not meet the criteria for a 
severe disability rating since he only has flare-ups once a week, 
can walk and stand without assistive devices, and has no other 
foot abnormalities. 

The Board notes that included within 38 C.F.R. § 4.71a are 
multiple diagnostic codes that evaluate impairment resulting from 
foot disorders, including Diagnostic Code 5276 (acquired 
flatfoot), Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 
(claw foot), Diagnostic Code 5279 (metatarsalgia, anterior 
(Morton's disease)), Diagnostic Code 5280 (hallux valgus), 
Diagnostic Code 5281 (hallux rigidus), Diagnostic Code 5282 
(hammer toe), and Diagnostic Code 5283 (malunion or nonunion of 
tarsal, or of metatarsal bones).  Additionally, where 
degenerative arthritis (Diagnostic Code 5003) is established by 
x-ray findings.  However, after a careful review of the Veteran's 
claims file the Board finds that the Veteran does not have any 
additional foot disability besides his right foot arch strain and 
therefore, he does not warrant a higher rating under any of the 
other diagnostic codes for the foot.  

The Board finds that the now-assigned 10 percent rating for the 
right foot arch strain already contemplates any pain on 
limitation of motion and does not warrant an additional rating 
under DeLuca.   

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected disorder.  
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The rating 
criteria for the Veteran's right foot reasonably describe his 
disability level and symptomatology.  In other words, the 
clinical findings described in the 2005 and 2007 VA examinations 
are contemplated by the rating schedule.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is adequate, and referral for 
extraschedular evaluations is not in order.  There is nothing in 
the record to distinguish this case from the cases of numerous 
other veterans who are subject to the schedular rating criteria 
for the same disability.  

The criteria for extraschedular evaluation are that there is a 
marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).  At the Veteran's May 2007 VA 
examination he reported that he did not miss any days of work but 
was recently relieved of his duties working in shipping and 
receiving because of the limitations in his ability to do his 
job; he worked there for 3 months prior.  In an October 2009 
statement the Veteran noted that he worked at the Buffalo RO.  
The Board finds that there is no evidence that he has marked 
interference with employment or frequent periods of 
hospitalization which would render impractical the application of 
the regular rating schedule; the criteria for extraschedular 
rating does not apply.  

In sum, the Board finds that the Veteran's right foot arch strain 
warrants a 10 percent disability rating because his disability 
more closely approximates a moderate disability because of pain 
and stiffness of the right arch, his constant need for footwear 
support, and the limitations that he has walking, standing, and 
at work.  However, there is no evidence that the Veteran's right 
foot arch strain is manifested by a severe disability or is 
manifested as any other diagnosable foot disability.  Therefore, 
the Board finds that a 10 percent rating for right foot arch 
strain is granted. 

Right Ankle Strain 

The January 2006 rating decision granted the Veteran a 
noncompensable rating for his right ankle strain.  The Veteran's 
right ankle strain is evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, for limitation of motion of the ankle.  
Under that diagnostic code, a 10 percent rating is assigned for 
moderate limitation of motion, and a 20 percent rating assigned 
due to marked limitation of motion.  The Board notes that normal 
range of motion for the ankle is comprised of plantar flexion to 
45 degrees, and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71a, 
Plate II.

After a careful review of the Veteran's claims file the Board 
finds that there is no evidence that the Veteran's right ankle 
strain is manifested by moderate limitation of motion.  At his 
February 2005 VA examination his range of motion for plantar 
flexion was 45 degrees and dorsiflexion was 20 degrees.  At his 
May 2007 VA examination his range of motion for plantar flexion 
was 45 degrees and his range of motion for dorsiflexion was 15 
degrees.  At both examinations there was no pain, weakness, 
fatigability, and incoordination or difference in range of motion 
after repetitive flexion and extension.  

Therefore, the Board finds that the Veteran's range of motion is 
within normal limits and therefore, without evidence of moderate 
limitation of motion he does not warrant a compensable rating.  
Additionally the Board notes that the Veteran's February 2005 x-
ray study stated it was a normal exam that showed no significant 
bone, joint or soft tissue abnormality.  Therefore, he does not 
have any arthritis to warrant a compensable rating under 
Diagnostic Code 5003.  Additionally, the Board finds that since 
the Veteran's range of motion is within normal limits and was not 
found to have any pain weakness, fatigability, and incoordination 
or difference in range of motion after repetitive flexion and 
extension an additional rating under DeLuca is not warranted.   

The Board notes that herein above, the Board took into 
consideration the Veteran's reported once a week flare-ups and 
problems with walking and standing in granting the Veteran the 10 
percent disability rating.  Therefore, the Board finds that the 
Veteran cannot be granted a higher rating for his right ankle 
strain using the same symptoms that were used to grant the 
Veteran for his right foot arch strain because this would be 
considered pyramiding.  Pyramiding is the evaluation of the same 
manifestation under different diagnoses and is to be avoided."  
38 C.F.R. § 4.14.  Also, in Esteban, citing Brady v. Brown: 
"38 U.S.C.A. [§] 1155 implicitly contains the concept that 'the 
rating schedule may not be employed as a vehicle for compensating 
a claimant twice or more for the same symptomology; such a result 
would overcompensate the claimant for the actual impairment of 
his earning capacity' and would constitute pyramiding."  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994), citing Brady v. Brown, 
4 Vet. App. 203 (1993)

The rating criteria for the Veteran's right ankle reasonably 
describe his disability level and symptomatology.  In other 
words, the clinical findings described in the 2005 and 2007 VA 
examinations are contemplated by the rating schedule.  Thus, as 
the Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
referral for extraschedular evaluations is not in order.  There 
is nothing in the record to distinguish this case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  

As noted above, in exceptional cases, where the evaluations 
provided by the rating schedule are found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with the 
Veteran's average earning impairment due to the service-connected 
disorder.  Fisher, 4 Vet. App. at 60.  However, as noted above 
the Board finds that there is no evidence that he has marked 
interference with employment or frequent periods of 
hospitalization which would render impractical the application of 
the regular rating schedule; the criteria for extraschedular 
rating does not apply.  

Based upon the preceding findings, the criteria for a compensable 
rating for a right ankle strain are not met.  Upon range of 
motion testing, the right ankle has consistently demonstrated 
completely normal mobility, and with no further diminution due to 
pain, weakness, repetitive motion, incoordination, or any other 
factor considered when evaluating joint functional loss.  
Therefore, a compensable evaluation for his right ankle strain is 
denied.

Right Knee Strain

The January 2006 rating decision granted the Veteran a 
noncompensable rating for his right knee strain.  The Veteran was 
granted a noncompensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Diagnostic Code 5257 provides ratings for 
other impairment of the knee that includes recurrent subluxation 
or lateral instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; moderate 
recurrent subluxation or lateral instability of the knee is rated 
20 percent disabling; and severe recurrent subluxation or lateral 
instability of the knee is rated 30 percent disabling. 

After a careful review of the Veteran's claims file the Board 
finds that the preponderance of the evidence is against a grant 
of a compensable rating for right knee strain.  In order for the 
Veteran to be granted a compensable rating under Diagnostic Code 
5257 there needs to be evidence of slight recurrent subluxation 
or lateral instability of the knee.  However, at both the 
Veteran's February 2005 VA examination and May 2007 VA 
examination there was no evidence of any recurrent subluxation or 
instability.  Both examinations actually noted that the Veteran's 
right knee showed no significant abnormality of color, deformity, 
swelling, or atrophy.  While there was crepitus and joint line 
pain over the medial aspect there was no swelling or abnormality 
of temperature.  At the Veteran's May 2007 VA examination he 
reported pain and stiffness of the right knee.  The Veteran's 
range of motion for extension was 0 degrees and for flexion was 
135 degrees at his February 2005 VA examination.  At his May 2007 
VA examination his range of motion for extension was 0 degrees 
and for flexion was 140 degrees with no pain.  Both VA 
examinations noted that the Veteran's February 2005 x-ray studies 
were normal.  

After a careful review of the Veteran's claims file the Board 
finds that there is no evidence of any subluxation or instability 
and therefore, the Veteran does not warrant a compensable rating 
under Diagnostic Code 5257.  While the Veteran reported once a 
week flare-ups and problems with walking and standing he did not 
contribute it to instability or subluxation nor did he contribute 
it solely to his right knee strain.  In addition, the Board finds 
that the Veteran cannot be granted a higher rating for his right 
knee strain using the same symptoms that were used to grant the 
Veteran for his right foot arch strain because this would be 
considered pyramiding.  38 C.F.R. § 4.14, Esteban, 6 Vet. App. at 
261.

The Board thus finds that the Veteran's right knee strain does 
not warrant a compensable rating under Diagnostic Code 5257.  The 
Board notes that separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long as 
the symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban, 6 Vet. App. at 262.  For example, the VA Office of 
General Counsel has stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
Veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further 
explained that if a Veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there is 
also x-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59. 

The Board has considered whether the Veteran is entitled to a 
separate rating under any other potentially applicable Diagnostic 
Code, including 5003 (for rating of arthritis), 5256 (for 
ankylosis of the knee), 5258 (for rating cartilage damage), 5259 
(for removal of semilunar cartilage), 5260 (limitation of 
flexion), 5261 (limitation of extension), 5262 (for rating 
impairment of the tibia or fibula), or 5263 (for rating genu 
recurvatum).  The records on file do not contain any diagnosis 
for arthritis and there is no x-ray evidence showing significant 
degenerative change associated with arthritis.  There are no 
findings of cartilage damage, impairment of the tibia or fibula, 
or genu recurvatum.  In addition, the Veteran's range of motion 
is within normal limits.  As such, separate ratings under these 
other codes for rating knee disability, are not warranted.

Additionally, the Board finds that since the Veteran's range of 
motion is within normal limits and was not found to have any pain 
weakness, fatigability, and incoordination or difference in range 
of motion after repetitive flexion and extension an additional 
rating under DeLuca is not warranted.   

The rating criteria for the Veteran's right knee reasonably 
describe his disability level and symptomatology.  In other 
words, the clinical findings described in the 2005 and 2007 VA 
examinations are contemplated by the rating schedule.  Thus, as 
the Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
referral for extraschedular evaluations is not in order.  There 
is nothing in the record to distinguish this case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  

As noted above, in exceptional cases, where the evaluations 
provided by the rating schedule are found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with the 
Veteran's average earning impairment due to the service-connected 
disorder.  Fisher, 4 Vet. App. at 60.  However, as noted above 
the Board finds that there is no evidence that he has marked 
interference with employment or frequent periods of 
hospitalization which would render impractical the application of 
the regular rating schedule; the criteria for extraschedular 
rating does not apply.  

In sum, the Board finds that compensable rating is not warranted 
for the Veteran's right knee strain since there is no evidence of 
slight recurrent subluxation or lateral instability of the knee.  
In addition, there is no x-ray evidence of arthritis, cartilage 
damage, impairment of the tibia or fibula, or genu recurvatum.  
In addition, the Veteran's range of motion is within normal 
limits.  Therefore, the Board finds that a compensable rating for 
right knee strain is not warranted. 


ORDER

An initial evaluation of 10 percent for right foot arch strain is 
granted, subject to the regulations governing the payment of VA 
monetary benefits.  

A compensable rating for the right ankle strain is denied. 

A compensable rating for the right knee strain is denied. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


